internal_revenue_service department of the treasury number release date index no p o box ben franklin station washington dc person to contact telephone number refer reply to cc psi - plr-121719-03 date september re legend trust trust husband wife husband’s trust agreement wife’s trust agreement son son 1’s spouse granddaughter grandson son daughter foundation date trust plr-121719-03 granddaughter’s family_trust bank greatgrandchild greatgrandchild greatgrandchild greatgrandchild agreement trust_indenture for greatgrandchild trust_indenture for greatgrandchild trust_indenture for greatgrandchild trust_indenture for greatgrandchild state dear this is in response to a letter dated date and subsequent correspondence requesting rulings regarding the gift and generation-skipping_transfer gst tax consequences of the proposed division of trust facts the facts submitted and representations made are as follows in husband executed an irrevocable_trust agreement husband’s trust agreement creating four separate trusts one for the benefit of foundation and one for each of his children son son and daughter and their families on the same date wife executed a substantially identical irrevocable_trust agreement wife’s trust agreement creating four trusts for the benefit of the same three individuals and foundation trust was established under husband’s trust agreement and trust was established under wife’s trust agreement both trusts were established for the benefit plr-121719-03 of son son 1’s spouse son 1's daughter granddaughter son 1's son grandson any afterborn children of son son 1’s grandchildren and their issue husband and wife both died before date daughter died in year prior to date with no surviving_spouse or descendants the trusts for her family were divided between the trusts for son 1's family and the trusts for son 2's family created under husband’s and wife’s trust agreements son died in year survived by two children who now have their own children son died in year survived by his spouse and his two children who now have children on date trust sec_1 and were merged and immediately divided into granddaughter’s family_trust for the benefit of son 1's spouse granddaughter and granddaughter’s issue and trust for the benefit of son 1’s spouse grandson and grandson’s issue the internal_revenue_service issued a favorable ruling regarding the merger and division under the terms of trust the net_income may be distributed to any of son 1’s spouse grandson and grandson’s issue at any time and in any amounts as the corporate trustee determines in it’s discretion taking into account the circumstances of the beneficiaries and all other income and benefits each is receiving from all sources known to the corporate trustee no individual trustee can participate in any decision to make these discretionary income distributions the corporate trustee may distribute principal from trust for the proper support comfort education maintenance or assistance of any beneficiary entitled to receive income from trust or to enable any such beneficiary to meet any accident emergency or misfortune no individual trustee can participate in any decision to make these discretionary principal distributions a discretionary principal distribution to an income_beneficiary will be treated as an advancement and will be charged against the share of that beneficiary or that beneficiary’s descendants when trust terminates trust must terminate no later than the date twenty-one years after the death of the last survivor of a group consisting of husband wife son son 1’s spouse granddaughter grandson son son 2‘s spouse son 2's daughter and son and daughter and her spouse upon the termination of trust the assets of trust will be distributed outright to grandson’s then living descendants per stirpes if upon final termination of trust there are no then living descendants of son son and daughter the assets of trust will be distributed outright to foundation or if it is not then a charity to a charity selected by the trustees if at any time during its term trust has no then living beneficiaries the assets of trust will be distributed to granddaughter’s family_trust if then existing and if not then existing in equal parts to the trusts created by husband and wife for son 2's family if then existing if the trusts for son 2's family are not then existing then until final distribution the income of trust will be distributed to the trusts created by husband and plr-121719-03 wife for foundation however instead the trustees in their discretion may decide to distribute all of the assets of trust outright to a charity they select trust must have one corporate trustee and no fewer than two and no more than four individual trustees the initial individual trustees may appoint their own successors successor individual trustees must be appointed by the remaining individual trustees or if none by a majority of the income beneficiaries all individual trustees may remove and replace a corporate trustee a corporate trustee cannot be related or subordinate within the meaning of sec_672 to any of the beneficiaries of the trust any domestic_corporation that is a bank or trust company with capital and surplus in excess of dollar_figure million is qualified to serve as a corporate trustee initially the trustees of trust were bank grandson and grandson’s spouse however currently the trustees of trust are bank and grandson’s four adult children greatgrandchild greatgrandchild greatgrandchild and greatgrandchild the current beneficiaries of trust are son 1's spouse grandson grandson’s four adult children greatgrandchild greatgrandchild greatgrandchild and greatgrandchild and grandson’s minor grandchildren no additions actual or constructive were made to trust sec_1 and after date nor have any been made to trust since its creation it is represented that approximately twenty-five years ago trust sec_1 and made distributions of stock over several years one-half of each distribution was paid in equal shares to the children of son 1's son and the other one-half of each distribution was paid to the children of son 1's daughter in equal shares no other distributions have been made from trust sec_1 and and none have been made from trust since its creation greatgrandchild greatgrandchild greatgrandchild and greatgrandchild have different investment philosophies which has led the trustees of trust to propose a division of trust into four separate trusts one for each of the great grandchildren and that great grandchild’s issue the current trustees and all of the adult beneficiaries of trust will execute agreement agreement provides that subject_to the receipt of a favorable ruling from the internal_revenue_service trust will be divided equally into four separate trusts the new trusts as follows one new trust for the benefit of son 1's spouse grandson greatgrandchild and the issue of greatgrandchild one new trust for the benefit of son 1's spouse grandson greatgrandchild and the issue of greatgrandchild one new trust for the benefit of son 1's spouse grandson greatgrandchild and the issue of greatgrandchild and one new trust for the benefit of son 1's spouse grandson greatgrandchild and the issue of greatgrandchild agreement provides that the trustees will divide the assets of trust pro_rata among the four new trusts agreement amends the provisions of trust and provides that the new trusts will have the same provisions as trust as amended under agreement plr-121719-03 the current trustees of trust and all of the adult beneficiaries of trust will also execute trust_indenture for greatgrandchild trust_indenture for greatgrandchild trust_indenture for greatgrandchild and trust_indenture for greatgrandchild each of these trust indentures contains provisions identical to those of trust as amended under agreement the provisions of new trusts differ from those of trust as follows if at any time during its term a new trust has no then living beneficiaries the assets of that new trust will be distributed as follows first in equal shares to the other new trusts then existing and if none are then existing to granddaughter’s family_trust if then existing or in equal shares to the successors of that trust by reason of its division if neither granddaughter’s family_trust nor any of its successors are then existing in equal shares to the trusts created by husband and wife for son 2's family if then existing if the trusts for son 2's family are not then existing then until final distribution the income of the new trust will be distributed to the trusts created by husband and wife for foundation however instead the trustees in their discretion may decide to distribute all of the assets of the new trust outright to a charity they select each new trust will provide that at its termination its assets will be distributed per stirpes to the great grandchild for whom the trust is named if then living or if not then living to the then living issue of that great grandchild or if none to the then living issue of grandson bank will continue as corporate trustee of each new trust along with designated individuals who are not identical to those currently serving as individual trustees of trust granddaughter’s family_trust will be amended to provide that if at any time during its term granddaughter’s family_trust has no then living beneficiaries the assets of that trust will be distributed to trust if then existing or in equal shares to the successors of trust by reason of its division if neither trust nor any of its successors are then existing the assets of granddaughter’s family_trust will be distributed in equal shares to the trusts created by husband and wife for son 2's family if then existing if the trusts for son 2's family are not then existing then until final distribution the income of the granddaughter’s family_trust will be distributed to the trusts created by husband and wife for foundation however instead the trustees in their discretion may decide to distribute all of the assets of granddaughter’s family_trust outright to a charity they select it is represented that under state law the trustees and adult beneficiaries of trust may effect the division and amendment of trust by executing agreement in lieu of obtaining a court order plr-121719-03 we have been asked to rule as follows the division of trust into the four new trusts will not result in a transfer by any of the beneficiaries that is subject_to gift_tax under sec_2501 after the division of trust into the four new trusts each of the new trusts will be considered to have been created and to have become irrevocable before date and will be exempt from generation-skipping_transfer_tax under chapter ruling_request sec_2501 imposes a tax on the transfer of property by gift by an individual sec_2511 provides that the tax imposed by sec_2501 applies whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2512 provides that if a gift is made in property the value thereof at the date of the gift shall be considered the amount_of_the_gift sec_2512 provides that where property is transferred for less than an adequate_consideration in money or money’s worth then the amount by which the value of the property exceeded the value of the consideration is deemed a gift in this case the dispositive provisions of the new trusts will be identical to those of trust except as noted above except that each new trust will be established for the benefit of a single family of one of the four great grandchildren based on the facts submitted and the representations made and assuming the transaction is carried out and is effective under state law we conclude that the pro_rata division of trust’s assets into new trusts will not result in a transfer by any of the beneficiaries that is subject_to federal gift_tax under sec_2501 ruling_request sec_2601 imposes a tax on each generation-skipping_transfer made by a transferor to a skip_person under a of the tax_reform_act_of_1986 the generation-skipping_transfer_tax is generally applicable to generation-skipping transfers made after date however under b a of the tax reform act and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the tax does not apply to a transfer from a_trust if the trust was irrevocable on date and no addition actual or constructive was made to the trust after that date under sec_26 b ii any trust in existence on date will be considered irrevocable unless the settlor had a power that would have caused inclusion of the trust in his or her gross_estate under sec_2038 or sec_2042 if the settlor had died on date plr-121719-03 sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the generation-skipping_transfer_tax will not cause the trust to lose its exempt status the regulation provides that the rules contained in the paragraph are applicable only for purposes of determining whether an exempt trust retains its exempt status for generation-skipping_transfer_tax purposes the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of capital_gain for purposes of sec_1001 sec_26_2601-1 provides that a modification will not cause an exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust a modification of an exempt trust will result in a shift in beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a gst transfer or the creation of a new gst transfer a modification that is administrative in nature that only indirectly increases the amount transferred for example by lowering administrative costs or income taxes will not be considered to shift a beneficial_interest in the trust example contained in sec_26_2601-1 considers a situation where in grantor established an irrevocable_trust for the benefit of his two children a and b and their issue under the terms of the trust the trustee has the discretion to distribute income and principal to a b and their issue in such amounts as the trustee deems appropriate on the death of the last to die of a and b the trust principal is to be distributed to the living issue of a and b per stirpes in the appropriate local court approved the division of the trust into two equal trusts one for the benefit of a and a 's issue and one for the benefit of b and b 's issue the trust for a and a 's issue provides that the trustee has the discretion to distribute trust income and principal to a and a 's issue in such amounts as the trustee deems appropriate on a 's death the trust principal is to be distributed equally to a 's issue per stirpes if a dies with no living descendants the principal will be added to the trust for b and b's issue the trust for b and b 's issue is identical except for the beneficiaries and terminates at b 's death at which time the trust principalis to be distributed equally to b 's issue per stirpes if b dies with no living descendants principal will be added to the trust for a and a's issue the division of the trust into two trusts does not shift any beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the division in addition the division does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust therefore the two partitioned trusts resulting from the division will not be subject_to the provisions of chapter plr-121719-03 in the present case trust trust and trust were irrevocable on date it is represented that no additions actual or constructive were made to these trusts after that date and that no distributions have been made from trust since its creation on date the division of trust into the four new trusts is substantially_similar to the situation described in example of sec_26_2601-1 the division of trust into the four new trusts will not result in a shift of any beneficial_interest in the trust assets to any beneficiary who occupies a generation lower than the persons holding the beneficial interests prior to the reorganization new trusts must terminate on the same date that trust was required to terminate thus division will not extend the time for vesting of any beneficial_interest in the new trusts beyond the period provided for in trust the modification to new trusts regarding the identity of the individual trustees is administrative in nature the modifications regarding the distributions during the term of a new trust if no beneficiaries are then living and regarding distribution at termination if the named great grandchild is not then living will not result in any shift in the beneficial interests in trust to lower generation beneficaries accordingly based on the facts submitted and the representations made and assuming the transaction is carried out and is effective under state law we rule that after the division of trust into four new trusts each of the new trusts will be considered to have been created and to have become irrevocable before date and will be exempt from generation-skipping_transfer_tax under chapter plr-121719-03 except as specifically ruled herein we express no opinion on the federal tax consequences of the modification under the cited provisions or under any other provisions of the code this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours chief branch george l masnik office of associate chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes cc
